Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered and the rejection of claims 1, 12, and 13 are withdrawn. However, upon further search, new art is applied as set forth below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. (“Model-based object recognition to measure crystal size and shape distributions from in situ video images,” “Larsen”).
Regarding Claim 1, Larsen teaches an image processing apparatus that extracts, from image data, a clip image included in the image data, the apparatus comprising: at least one memory configured to store computer program code and at least one processor configured to access said computer program code and operate as instructed by said computer program code (Pages 1431-1432, Sections 2 & 3: A general computer is used which is programmed in MATLAB to perform the algorithm) including: obtain image data (Page 1431, Section 2: The images are captured using a CCD camera); extract, as a candidate region, a region containing an object detectable from the image data (Page 1433, Section 3.2: The M-SHARC algorithm finds regions of pixels that are part of similar ranges); generate a candidate region group, based on the candidate region extracted (Page 1433, Section 3.2: The feature extraction groups linear segments as a feature region); extract, as a candidate line, a line that is at least either a line segment or an arc included in the image data; generate a candidate line group, based on the candidate line extracted (Page 1433, Section 3.3: The extracted lines are grouped and identified); determine a degree of overlap between a closed line forming an outline of the candidate region group generated and the candidate line group generated and determine whether the degree of overlap is greater than or equal to a preset predetermined first percentage value (Page 1435, Section 3.4.6: Line groups that are overlapped greater than one is considered invalid, the percentage being 100%, thus anything less than that being acceptable); and extract the candidate region as a clip image, if the overlap degree determination code causes at least one of said at least one processor to determine that the degree of overlap is greater than or equal to the first percentage value (Figure 7(g): The optimized model fit to the region containing a crystal is identified which is less than 100% but greater than 0%), wherein the candidate region is a rectangular region, and the candidate line is a line segment of a straight line (Figure 7(d): The candidate region is rectangular region and the segments are straight lines).
Regarding Claim 12, Larsen teaches an image processing method by which an image processing apparatus extracts, from image data, a clip image included in the image data (Page 47, Figure 2: The algorithm to perform the steps is provided), the method comprising: obtaining image data (Page 1431, Section 2: The images are captured using a CCD camera); extracting, as a candidate region, a region containing an object detectable from the image data (Page 1433, Section 3.2: The M-SHARC algorithm finds regions of pixels that are part of similar ranges); generating a candidate region group, based on the extracted candidate region (Page 1433, Section 3.2: The feature extraction groups linear segments as a feature region); extracting, as a candidate line, a line that is at least either a line segment or an arc included in the image data; generating a candidate line group, based on the extracted candidate line (Page 1433, Section 3.3: The extracted lines are grouped and identified); determining a degree of overlap between a closed line forming an outline of the generated candidate region group and the generated candidate line group and determining whether the degree of overlap is greater than or equal to a preset predetermined first percentage value (Page 1435, Section 3.4.6: Line groups that are overlapped greater than one is considered invalid, the percentage being 100%, thus anything less than that being acceptable); and extracting the candidate region as a clip image, if it is determined that the degree of overlap is greater than or equal to the first percentage value (Figure 7(g): The optimized model fit to the region containing a crystal is identified which is less than 100% but greater than 0%), wherein the candidate region is a rectangular region, and the candidate line is a line segment of a straight line (Figure 7(d): The candidate region is rectangular region and the segments are straight lines).
Regarding Claim 13, Larsen teaches a non-transitory computer readable medium storing an image processing program for causing a computer to function as an image processing apparatus that extracts, from image data, a clip image included in the image data, the program for causing the computer (Pages 1431-1432, Sections 2 & 3: A general computer is used which is programmed in MATLAB to perform the algorithm) to: obtain image data (Page 47, Section 3: The image data is acquired from a camera); extract, as a candidate region, a region containing an object detectable from the image data (Page 47, Section 4: The images are analyzed to detect the region and extract the area); generate a candidate region group, based on the candidate region extracted (Page 1433, Section 3.2: The feature extraction groups linear segments as a feature region); extract, as a candidate line, a line that is at least either a line segment or an arc included in the image data; generate a candidate line group, based on the candidate line extracted (Page 1433, Section 3.3: The extracted lines are grouped and identified); determine a degree of overlap between a closed line forming an outline of the candidate region group generated and the candidate line group generated and determine whether the degree of overlap is greater than or equal to a preset predetermined first percentage value (Page 1435, Section 3.4.6: Line groups that are overlapped greater than one is considered invalid, the percentage being 100%, thus anything less than that being acceptable); and extract the candidate region as a clip image, upon determination that the degree of overlap is greater than or equal to the first percentage value (Figure 7(g): The optimized model fit to the region containing a crystal is identified which is less than 100% but greater than 0%), wherein the candidate region is a rectangular region, and the candidate line is a line segment of a straight line (Figure 7(d): The candidate region is rectangular region and the segments are straight lines).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Levy et al. (U.S. Pub. No.: 2010/0174985, “Levy”).
Regarding Claim 2, while Larsen teaches the limitations of claim 1, they do not explicitly teach further comprising region area calculation code configured to cause at least one of said at least one processor to calculate an area of the extracted region, wherein if the area of the region calculated is greater than a preset first area value, the candidate region group generation code causes at least one of said at least one processor to exclude the region from the candidate region group.Levy, in the same field of image analysis, teaches calculating an area of the extracted region, wherein if the area of the region calculated is greater than a preset first area value, the candidate region group generation code causes at least one of said at least one processor to exclude the region from the candidate region group  (Paragraphs 185-191: The zone are analyzed by area and those which exceed the limit are excluded). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Levy to Larsen such that the objects of Larsen are analyzed as suggested by Levy. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Larsen in this manner in order to accurately identify regions as positive regions of interest based on the side, allowing to exclude regions which are not of interest. Furthermore, the prior art collectively includes each element claimed (though not all in .

Allowable Subject Matter
Claims 3, 5, 6-8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV G PATEL whose telephone number is (571)270-5812.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV G PATEL/Primary Examiner, Art Unit 2663